            Case 6:20-cv-00143-ADA Document 7 Filed 07/13/20 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


    UNM Rainforest Innovations,                              §
    Plaintiff,                                               §
                                                             §
    v.                                                       §           CIVIL NO. 6-20-CV-00143-ADA
                                                             §
    D-LINK CORPORATION,                                      §
    Defendants                                               §



         ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF UNM
                RAINFOREST INNOVATIONS’ MOTION FOR LEAVE
                     TO EFFECT ALTERNATIVE SERVICE

         Before the Court is the Motion of Plaintiff UNM Rainforest Innovations (formerly

STC.UNM) for Leave to Effect Alternative Service filed on March 11, 2020 (ECF No. 4). After

having reviewed Plaintiff’s Motion and applicable law, the Court has determined that Plaintiff

UNM Rainforest Innovations’ Motion for Leave to Effect Alternative Service should be

GRANTED in part and DENIED in part.

                                      I.       BACKGROUND

         UNM Rainforest Innovations (UNM) filed its complaint on February 24, 2020, alleging

infringement of three patents-in-suit.1 Pl.’s Compl. At 3, ECF No. 1. STC. UNM alleged that D-

Link Corporation (“D-Link”) manufactures, imports, uses, sells, offers for sale, and markets

communications equipment, networking devices, wireless receivers, extenders, adapters, and mesh

systems2 which infringe on the asserted patents. Id. at 6. D-Link is a Taiwanese Company, with its




1
  U.S. Patent Nos. 8,249,204 (the “’204 Patent”); 8,265,096 (the “’096 Patent”); and 8,565,326 (the “’326 Patent”),
ECF No. 1 at 4.
2
  The Complaint focuses on six different D-Link products and systems (collectively, “Accused Instrumentalities). Id.
at 6. These instrumentalities include DAP-1860, DWA 181, DWA 171, DWA-182. COVR-C1203, and COVR-2202.

                                                         1
          Case 6:20-cv-00143-ADA Document 7 Filed 07/13/20 Page 2 of 9




principal place of business located at No. 289, Sinhu 3rd Rd., Neihu District, Taipei, Taiwan. ECF

No. 4 at 2. D-Link does not maintain a registered agent in the United States, but it does operate

“International Offices.” Id. at 2. Among these are a U.S. subsidiary office located in Fountain

Valley, California. Id. at 2. The Fountain Valley office operates through a subsidiary company of

D-Link called D-Link Systems, Inc (“D-Link Systems”). Id.

       On March 11, 2020, UNM filed a Motion for Leave to Effect Alternative Service on D-

Link. ECF No. 4 at 1. UNM filed this motion due to concerns regarding the start of the one-year

clock for submitting inter partes review (“IPR”) petitions and the potential added costs to effect

service under Taiwanese Law. ECF No. 4. UNM argues that alternative service of process is

justified and seeks to serve D-Link by sending the complaint and other required materials to D-

Link Corporation’s headquarters in Taiwan and also by sending the complaint and other required

materials to the registered agent for service of process for D-Link’s United States subsidiary, D-

Link Systems. Id. UNM argues that this method of service is sufficient to satisfy Rules 4(f)(2),

4(f)(3), and 4(h)(2) of the Federal Rules of Civil Procedure.

                                   II.     LEGAL STANDARDS

       Service of process on a foreign defendant must comply with: (1) the Federal Rules of Civil

Procedure; (2) international agreements entered into by the United States and the relevant foreign

country; and (3) the due process protections afforded by the United States Constitution.

    1. Federal Rules of Civil Procedure

       Rule 4(h) of the Federal Rules of Civil Procedure governs service of process on

corporations such as D-Link. FED. R. CIV. P. 4(h). Pursuant to Rule 4(h)(2), to effect service on a

corporation at a place not within any judicial district of the United States, Plaintiff must conduct




                                                 2
            Case 6:20-cv-00143-ADA Document 7 Filed 07/13/20 Page 3 of 9




service of process in any manner prescribed by Rule 4(f) for serving an individual except for

personal delivery under Rule (4)(f)(2)(C)(i). Id.

         Pursuant to Rule 4(f), service on a foreign defendant must comply with one of three

provisions. FED. R. CIV. P. 4(f). Rule 4(f)(1) states that a plaintiff may serve a foreign defendant

corporation by any means specified by any international agreement.3 Id. Rule 4(f)(2) provides

several methods of service to an individual in a country when there is no applicable international

agreement. Id. First, under 4(f)(2)(A), a party may serve a foreign corporation in the manner

prescribed by the law of the foreign country. Second, under Rule 4(f)(2)(B), a party may effect

service through a letter rogatory. Third, under Rule 4(f)(2)(C)(ii), a party may serve a foreign

corporation with any form of mail requiring a signed receipt, to be addressed and dispatched by

the clerk of the Court to the party to be served unless prohibited by the law of the foreign country.

         Rule 4(f)(3) permits a party to use an alternative method of service if the party obtains the

permission of the Court, and an international agreement does not otherwise prohibit the requested

method. Id. Thus, so long as the method of service is not prohibited by international agreement,

the Court has considerable discretion to authorize an alternative means of service. See Rio Props.,

Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014 (9th Cir. 2002) (“As obvious from its plain

language, service under Rule 4(f)(3) must be (1) directed by the court; and (2) not prohibited by

international agreement. No other limitations are evident from the text.”).

         Further, a plaintiff does not have to attempt to effect service under Rule 4(f)(1) before

requesting the authorization of an alternative method of service pursuant to Rule 4(f)(3). Affinity

Labs of Texas, LLC v. Nissan N. Am. Inc., No. WA:13-cv-369, 2014 WL 11342502, at *1 (W.D.




3
 Taiwan is not a party to the Hague convention, nor is it a member of any other international treaty related to service
of international documents, so 4(f)(1) is not at issue in this case.

                                                          3
          Case 6:20-cv-00143-ADA Document 7 Filed 07/13/20 Page 4 of 9




Tex. July 2, 2014); See Rio Props., 284 F.3d at 1015 (“By all indications, court-directed service

under Rule 4(f)(3) is as favored as service available under Rule 4(f)(1) or Rule 4(f)(2).”). However,

even when “other methods of obtaining service of process are technically allowed, principles of

comity encourage the court to insist, as a matter of discretion, that a plaintiff attempt to follow

foreign law in its efforts to secure service of process upon defendant.” Midmark Corp. v. Janak

Healthcare Private Ltd., No. 3:14-cv-088, 2014 WL 1764704, at *2 (S.D. Ohio May 1, 2014).

    2. The Hague Convention

       The International Convention on the Service Abroad of Judicial and Extrajudicial

Documents in Civil or Commercial Matters (the “Hague Convention”) is an international treaty

governing foreign defendants’ service abroad. 20 U.S.T. 362, T.I.A.S. 6638, Art. 1. Direct “service

pursuant to Hague Convention procedures is only required if the method of serving process

involves the transmittal of documents abroad.” Sheets v. Yamaha Motors Corp., U.S.A., 891 F.2d

533, 537 (5th Cir. 1990); See Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694, 707

(1988) (“The only transmittal to which the [Hague] Convention applies is a transmittal abroad that

is required as a necessary part of service.”). If alternative means to effectuate service exist, strict

compliance with the Hague Convention’s service requirements is not always mandatory. Brown v.

China Integrated Energy, Inc., No. 11-2559 MMM, 285 F.R.D. 560, 564 (C.D. Cal. 2012). The

long-arm statute of the forum state governs the method of serving process. Schlunk, 486 U.S. at

706.

    3. Constitutional Due Process Requirements

       Because Plaintiff brought the claims in the Western District of Texas, an alternative method

of service of process is valid if it complies with Texas’ long-arm statute. The Texas long-arm

statute does not require the transmittal of documents abroad when serving a foreign defendant.



                                                  4
          Case 6:20-cv-00143-ADA Document 7 Filed 07/13/20 Page 5 of 9




Fundamental Innovation Sys. Int’l, LLC v. ZTE Corp., No. 3:17-cv-01827-N, 2018 WL 3330022,

at *3 (N.D. Tex. Mar. 16, 2018) (quoting Moki Mac River Expeditions v. Drugg, 221 S.W.3d 569,

575 (Tex. 2007)).

       Courts have repeatedly interpreted the Texas long-arm statute “to reach as far as the federal

constitutional requirements of due process will allow.” CSR Ltd. v. Link, 925 S.W.2d 591, 594

(Tex. 1996); Guardian Royal Exch. Assurance, Ltd. v. English China Clays, P.L.C., 815 S.W.2d

223, 226 (Tex. 1991); U-Anchor Adver. Inc. v. Burt, 553 S.W.2d 760, 762 (Tex. 1997). To satisfy

the constitutional requirements of due process, the method of service must be “reasonably

calculated, under all the circumstances, to apprise interested parties of the pendency of the action

and afford them an opportunity to present their objections.” Mullane v. Cent. Hanover Bank &

Trust Co., 339 U.S. 306, 314 (1950). Due process is satisfied when efforts at giving notice provide

fundamental fairness by exhibiting a reasonable probability of actual notice. Id. at 317-18.

                                         III.   DISCUSSION

    A. Service by Registered Mail to D-Link is Justified.

       Plaintiff moves requesting leave to effect alternative service to D-Link pursuant to Rule

4(f)(2)(C)(ii) by having the clerk of the Court send the complaint and other required materials by

a form of mail that the clerk addresses that requires a signed receipt to D-Link’s headquarters. ECF

No. 4. Rule 4(f) provides a number of equally valid methods of service to a foreign corporation.

More specifically, Rule 4(f)(2)(C)(ii) states that if there are no internationally agreed means, or if

an international agreement allows but does not specify other means, Plaintiff may effect service

by using any form of mail that the clerk addresses and sends to the individual and that requires a

signed receipt. See TracFone Wireless, Inc. v. Bitton., No. 1:11-cv-21871-RNS, 2011 WL 7096132




                                                  5
          Case 6:20-cv-00143-ADA Document 7 Filed 07/13/20 Page 6 of 9




(S.D. Fla. Jan. 11, 2012) (permitting service to a foreign corporation when the recipient state does

not object to that method).

       Therefore, unless Taiwanese law expressly prohibits service in the form requested by

UNM, the requested service is justified. In Vista Peak v. Giantplus, the Court recognized that

Taiwanese law does not prohibit the service of process by mail. Vista Peak Adventures, LLC v.

GiantPlus Tech. Co., No. 2:19-cv-185-JRG, 2019 WL 4039917 (ED. Tex. Aug. 27, 2019), West

v. Velo Enter. Co., Ltd., No. 5:13-cv-00024-OLG, 2013 WL 12086781, at *2 (W.D. Tex., Aug.

29, 2013) (finding that service of process by mail is not prohibited by Taiwanese law). Thus, UNM

may serve D-Link via registered mail from this Court’s clerk under Rule 4(f)(2)(C)(ii).

       Additionally, the requested alternative service by UNM in the form of mail comports with

the due process requirements of the United States Constitution. In SignalQuest, the Court found

that service of process by mail to the defendant was reasonably calculated to and did give

defendants notice of the action. SignalQuest, Inc. v. Tien–Ming Chou & Oncque Corp.,284 F.R.D.

45, 48 (D.N.H. May 22, 2012). Similarly, service by mail through the clerk of the Court is

reasonably certain to apprise D-Link of the pendency of the action and give them adequate time to

present their objections.     The alternative service requested by UNM meets due process

requirements because, under the Texas long-arm statute, due process is satisfied when efforts

giving notice leads to fundamental fairness by exhibiting a reasonable probability of actual notice.

   B. Service of a Subsidiary of D-Link is not Authorized

       UNM also requests that the Court authorize service to D-Link through its subsidiary D-

Link Systems. ECF No. 4. Specifically, UNM seeks authorization to serve D-Link by sending the

complaint and other required materials to the registered agent for service of process for D-Link‘s

United States subsidiary, D-Link Systems. ECF No. 4. The Court must direct service under Rule



                                                 6
            Case 6:20-cv-00143-ADA Document 7 Filed 07/13/20 Page 7 of 9




4(f)(3), and the laws of the foreign country in which the corporation sits must not prohibit the form

of service requested. Affinity Labs of Tex., LLC v. Nissan N. Am., Inc., No. 6:13-CV-369-WSS,

2014 WL 11342502 (W.D. Tex. Jul. 2, 2014). Federal courts have discretionary power over

whether to direct service by other means not prohibited by international agreements. Id. at 1.

         The Court recognizes the additional expense and time required to serve D-Link under

Taiwanese law and sees these as a valid justification to grant an alternative method of service.4

Further, Taiwan is not a signatory to the Hague convention, nor are they a signatory to any other

treaty related to the international service of judicial documents. Thus, D-Link cannot be served

pursuant to Hague Convention requirements. However, at this time, the Court finds that Plaintiff’s

proposed means of alternative service fails to satisfy the due process requirements afforded by the

United States Constitution.

         Due process does not require that the individuals served on behalf of foreign defendants

represent them or are authorized to accept service on their behalf. Brown v. China Integrated

Energy; Inc., 285 F.R.D. 560, 563 (C.D. Cal. 2012). Rather, the method of service “must be such

as one desirous of actually informing the absentee . . . . The reasonableness and hence the

constitutional validity of any chosen method may be defended on the ground that it is in itself

reasonably certain to inform those affected.” Mullane v. Cent. Hanover Bank & Trust Co., 339

U.S. 306, 314 (1950). The Fifth Circuit held in Lisson that regarding foreign defendants, even if

its foreign parent corporation does not explicitly authorize a domestic subsidiary as an agent for




4
  Baker Hughes Inc. v. Homa, CIV. A. H–11–3757, 2012 WL 1551727, at *16–17 (S.D.Tex. Apr. 30, 2012) (holding
that avoiding additional cost is a sufficient justification for seeking an alternative method of service; however, the
alternative method requested was not authorized because it violated the internal law of the country where the plaintiff
sought service to be effected); Vinewood Capital, L.L.C. v. Al Islami, CIV A 406–CV–316–Y, 2006 WL 3151535, at
*2 (N.D.Tex. Nov. 2, 2006) (finding the plaintiff's attempt to serve the defendants through the Texas Secretary of
State “was not an unreasonable effort to easily accomplish service and limit the costs associated with international
service of process ...”).

                                                          7
            Case 6:20-cv-00143-ADA Document 7 Filed 07/13/20 Page 8 of 9




service, the subsidiary might still be capable of receiving such service. Lisson v. ING GROEP

N.V., 262 Fed. App’x. 567, 570 (5th Cir. 2007). When applying a state long-arm statute, “as long

as a foreign corporation exercises such control over the domestic subsidiary that the two entities

are essentially one, process can be served on a foreign corporation by serving its domestic

subsidiary — without sending documents abroad.” Id. (quoting Sheets v. Yamaha Motors Corp.

U.S.A., 891 F.2d 533, 536 (5th Cir.1990)). Thus, a foreign corporation receives proper service

through its domestic subsidiary where the evidence shows that one is the agent or alter ego of the

other. Affinity Labs, 2014 WL 11342502, at *4.

         The Fifth Circuit has developed a list of factors to use when trying to determine whether a

subsidiary is the alter ego of its parent.5 To prove that D-Link Systems is the alter ego of D-Link,

Plaintiff must show that these factors, when taken in aggregate, indicate that D-Link so dominated

D-Link Systems that the Court is justified in disregarding the corporate separation of the two

companies. Id. Plaintiff only shows the consolidated financial statement of D-Link and its

subsidiaries and an annual report highlighting the parent company’s globalization efforts. ECF No.

4, Ex. 1. Although D-Link Systems is a wholly-owned subsidiary of D-Link, Plaintiff fails to

provide sufficient evidence relating to the aggregate factors to prove that D-Link Systems is an

alter-ego or agent of D-Link. See Nichols, 151 F. Supp. 2d at 281. Therefore, authorization of




5
  Nichols v. Pabtex, Inc., 151 F.Supp.2d 772, 781 (E.D. Tex. March 23, 2001). (1) The parent and the subsidiary have
common stock ownership (2); The parent and the subsidiary have common directors or officers (3); The parent and
the subsidiary have common business departments (4); The parent and the subsidiary file consolidated financial
statements and tax returns; (5)The parent finances the subsidiary; (6) The parent caused the incorporation of the
subsidiary; (7) The subsidiary operates with grossly inadequate capital; (8)The parent pays the salaries and other
expenses of the subsidiary; (9) The subsidiary receives no business except that given to it by the parent; (10) The
parent uses the subsidiary's property as its own; (11) The daily operations of the two corporations are not kept separate;
(12) The subsidiary does not observe the basic corporate formalities, such as keeping separate books and records and
holding shareholder and board meetings; (13) The directors and officers of the subsidiary act independently in the
interest of that company, or whether they take their orders from the parent and act in the parent's interest; (14) The
connection of the parent's employee, officer or director to the subsidiary's tort or contract giving rise to the suit.


                                                            8
          Case 6:20-cv-00143-ADA Document 7 Filed 07/13/20 Page 9 of 9




UNM’s second requested method of alternative service would violate D-Link’s due process

protections afforded by the United States Constitution.

                                      IV.     CONCLUSION

       For the foregoing reasons, the Court finds that UNM’s Motion for Leave to Effect

Alternative Service on D-Link should be and hereby is GRANTED in part and DENIED in part.

It is therefore ORDERED that UNM may effect service on D-Link using the following means:

sending the complaint and other required materials by a form of mail that the clerk addresses that

requires a signed receipt to D-Link Corporation’s headquarters at No. 289, Sinhu 3rd Rd., Neihu

District, Taipei, Taiwan.

SIGNED this 13th day of July, 2020.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE




                                                9
